Bruce, J.
(after stating the facts as above). It is impossible to sustain the judgment of the trial court, under the pleadings and the evidence in this case.
The ease presented by the pleadings is one of fraud and of a successful attempt to induce the plaintiff to sign two warranty deeds and a contract of purchase, when she merely thought she was executing, and merely intended to execute, a permission to the defendant to sell certain real estate as her agent.
The trial court, however, decided the case and^ found the issues for the plaintiff as if the issues presented by the pleadings had been the obtaining of the deeds and the contract of purchase by undue influence, and also bases his conclusion quite largely upon the assumption that the plaintiff thought she was signing an option, rather than a contract, to purchase. These findings are irreconcilable, and no foundation for them is laid in the pleadings.
The trial court, indeed, decided the case -upon points which were not raised or relied upon by the plaintiff, and which probably never occurred either to her or her attorney until after the tentative opinion was prepared. We cannot find any evidence, and the trial court did not find any proof, of any substitution of documents, or of the perpetration of any direct fraud at the time of the execution of the deeds and contract in question.
To our minds all the evidence in regard to the undue influence, if • any, was inadmissible, except as tending to show a preconcerted scheme leading up to the fraud alleged, and this fraud was not proved.
The allegations as to undue influence, indeed, are, as we read the complaint, merely pleaded by way of inducement, while the real gist of the complaint is fraud. There is, as we have before stated, really nothing in the evidence to sustain the allegations of the complaint. The plaintiff herself admits that she executed some papers; that a part of the contract relating to the $75,000 transaction was read to her. On *512the morning that she executed the contract and the deeds she told defendant’s wife that she had purchased the land, and after arriving home she wrote to her to the same effect. She executed and acknowledged the deeds before a notary public, and he testifies positively that he read them over and explained them to her; that she signed at his desk in his office; that he asked her whether she signed them voluntarily, and she answered that she did. He testifies that she appeared to be in good health at the time, and that she impressed him as being an intelligent woman in business affairs. He also testified that it was stated, either by her or by the defendant, in his presence, that she was buying the Barry farm. This testimony is not disputed, and there is absolutely nothing in the record to show fraud or to sustain the charge in the complaint that the defendant induced the plaintiff to sign a contract for purchase and deeds when she thought she was merely signing a permission to sell. The testimony in regard to her ill health is inconclusive. All that is shown is that she had a corn or some other growth on her foot, and that, while having it treated, she fainted. There is no proof whatever that at the time she acknowledged and executed the instruments she was not in the full possession of her faculties. Much less credit can be given to the attempt to show that on the night before the execution of the deeds and contract the defendant made her intoxicated, or overcame her judgment by the use of liquor. She was a German by descent, and the evidence shows that she had drank beer on previous occasions. All the liquor that she drank on the particular occasion was half a glass of beer. This was drunk on Sunday night. The deeds were executed towards noon on Monday morning. Before going down town on Monday morning she told Mrs. Wyman that she had bought the Barry farm. She does not for a moment say that she was intoxicated or overcome by the use of the liquor. Even if she had been, and we gave to half a glass of beer potentialities which no sane man would believe it to possess, it is beyond reason to suppose that the influence of the half glass extended over night and up to the following noon. It is by no means proved that the land was not worth what she agreed to pay for it. It might have been unwise for the plaintiff to buy it, but a court cannot arbitrarily undo solemn contracts merely because their entering into may have been unwise. Ruttland Marble Co. v. Ripley, 10 Wall. 339, 355, *51319 L. ed. 955, 960, 3 Mor. Min. Rep. 291; Heyrock v. Surerus, 9 N. D. 28, 81 N. W. 36; Soberanes v. Soberanes, 97 Cal. 140, 31 Pac. 910; 6 Cyc. 267, 268. “Canceling an executed contract,” says the Supreme Court of the United States in Atlantic Delaine Co. v. James, 94 U. S. 207, 24 L. ed. 112, “is an exertion of the most extraordinary power of a court of equity. The power ought not to be exercised except in a clear case, and never for an alleged fraud, unless the fraud be made clearly to appear; never for alleged false representations, unless their falsity is certainly proved, and unless the complainant has been deceived and injured by them.” See also Maxwell Land-Grant Case, 121 U. S. 380, 30 L. ed. 958, 7 Sup. Ct. Rep. 1015; Veazie v. Williams, 8 How. 134, 157, 12 L. ed. 1018, 1028; Union R. Co. v. Dull, 124 U. S. 173, 183, 31 L. ed. 417, 421, 8 Sup. Ct. Rep. 433; United States v. San Jacinto Tin Co. 125 U. S. 273, 300, 31 L. ed. 747, 756, 8 Sup. Ct. Rep. 850; Colorado Coal & I. Co. v. United States, 123 U. S. 307, 317, 31 L. ed. 182, 186, 8 Sup. Ct. Rep. 131; United States v. Hancock, 133 U. S. 193, 197, 33 L. ed. 601, 604, 10 Sup. Ct. Rep. 264; Jasper v. Hazen, 4 N. D. 1, 6, 23 L.R.A. 58, 58 N. W. 454; McGuin v. Lee, 10 N. D. 160, 86 N. W. 714; Riley v. Riley, 9 N. D. 580, 84 N. W. 347; Carter v. Carter, 14 N. D. 66, 103 N. W. 425; Wadge v. Kittleson, 12 N. D. 452, 97 N. W. 856; Little v. Braun, 11 N. D. 410, 92 N. W. 800; Northwestern F. & M. Ins. Co. v. Lough, 13 N. D. 601, 102 N. W. 160; Heyrock v. Surerus, 9 N. D. 28, 81 N. W. 36; Miller v. Smith, 20 N. D. 96, 126 N. W. 499; Anderson v. Anderson, 17 N. D. 275, 115 N. W. 836.
Even if undue influence were an issue in the case, we are hardly able to find it from the evidence. The plaintiff was not a grossly ignorant woman. She appears to have been able to accumulate quite a little property, and to have been able to manage her real estate with a good deal of success. The evidence in regard to her pain and suffering is entirely inconclusive. It is a noticeable fact that after signing the papers she took a pleasure trip in an automobile to Detroit. If she fainted at all it was merely in the doctor’s office pending a slight operation on her foot, which does not seem to have prevented her going to Detroit or from leaving for Illinois the next day. The letters written to Mr. and Mrs. Wyman immediately after her return to Illinois show clearly that she understood that she had agreed to purchase the *514land. One letter at least was written before she had consulted her lawyer or anyone else, and she must have learned the facts therein disclosed, either from a perusal of the documents or from the statements of the defendant. The evidence, indeed, seems to conclusively point to the fact that she did not think of repudiating the transaction until influenced by her friends and family in Illinois, who seemed to have been unwilling that she should leave that state. If there was undue influence in this case, there is undue influence in almost every transaction in the business world. There is hardly a sale, whether of merchandise in a store, of a book in an office, or of a piece of land, or of farm machinery, in' which the seller does not extol his goods and seek to overcome the objections of the purchaser in regard to the greatness of the cost or the extravagance of the investment. It is true that in this case the plaintiff was a woman, but she was a business woman. Women in these modern days have been released from bondage, and have been placed upon a business and intellectual equality with men. They can hold separate property, they can enter into partnerships, and they can make their own contracts. To hold the plaintiff’s contract in this case null and void would be to hold that no contract made by a woman has any binding force or validity, but can be set aside on the merest pretext, and be the subject of .future litigation. Such a holding would take from woman the very advantages which the statute has given to her. What she has been asking for has been an opportunity to stand for herself and to exercise her own judgment and personal freedom. If we practically invalidate her contracts, and make them like those of a child, voidable at her option, we will simply preclude the making of contracts altogether, for no person will deal with her on any such a basis. We cannot place adult women in the same category as infants, idiots, and insane persons.
We can hardly hold from the evidence that the contract was absolutely unreasonable or inequitable, or that it was not, except for the magnitude of the purchase, such a one as is not every day made in real estate circles. Mrs. Schinzer agreed to purchase the two sections of land for $75,000. There is no proof or claim that this was an exorbitant price. Mr. Wyman agreed to himself purchase the land for $64,000, which he did, the difference being in the neighborhood of $8.50 an acre. He agreed with Mr. Barry to take a $35,000 mortgage *515upon the land as part of the purchase price, at an annual interest of 6 per cent. This agreement was assignable. He sold the Glyndon land and the Argusville land for $29,400, and for about what the joint value of the farms was estimated to be. In addition to this, Mrs. Sehinzer was credited the proceeds of the 1911 crops, which amounted to $1,782. The transaction then would have allowed Mrs. Sehinzer to keep her Illinois farm unencumbered, and to acquire the two sections of valuable land in North Dakota, providing that she gave a $35,000 mortgage on the North Dakota land, and provided in some way for the payment of the $11,000 to the defendant, Wyman, which she could do by a second mortgage, or by mortgaging her Illinois land. If she chose not to do this, but was satisfied with retaining her purchase in North Dakota alone, which would be a reasonable proceeding, as the farm was not merely in close proximity to the village of Maple-ton, but within 11 miles of Fargo and she could have educated her son at either place, she could have sold her Illinois land. If she had done this for $200 an acre, she would have had enough to pay all the obligations on the North Dakota land, and would have had 1,280 acres of land situated in the best section of the Ned Niver Valley, practically free and clear from all encumbrances. If she had sold the Illinois land for $150 an acre, she would only have had to assume a $10,000 mortgage, or a mortgage of about $8.50 an acre on the North Dakota land, in order to handle the deal. Instead of having the care and responsibility of three farms in three states, she would have had one large farm in one state.
So, too, there is no proof that the land purchased was not worth the price which was agreed to be paid. The case merely appears to be one where a person has made a binding contract, but has later been persuaded by her relatives and friends that it would have been better if she had not made it. There are few of us who, after we have made -a business deal, do not wonder if we were wise in doing so. There are few of us who do not have friends who tell us that we have been foolish. These things, however, do not justify the setting aside of solemn contracts which are entered into under all of the formalities of the law. If they did, real-estate titles would be of but little value, and there would be no security in the business world. Ingwaldson v. Skrivseth, 7 N. D. 388, 75 N. W. 772.
*516It is not necessary for ns to here consider the right of the defendant Wyman to mortgage the lands in question. The deeds and contract are not sought to be set aside on this ground. There is to be found in the pleadings no claim of a.breach of condition or consideration, nor any prayer that the contract and deeds may be set aside on those grounds. The case presented by the pleadings, indeed, is merely a case of fraud and of a successful attempt to induce the plaintiff to sign two warranty deeds and a contract of purchase, instead of a mere permission to sell.
The judgment of the District Court is reversed, with directions to dismiss the complaint. The costs and disbursements of the proceedings so far incurred are to be taxed against the plaintiff.
Since, however, the contract is still alive, and the defendant has stated in his testimony that he is ready, able, and willing to perform the same, and said defendant or his grantees have been in possession of the land in controversy since the commencement of the suit, the trial court will retain jurisdiction of the case to the end that an additional and supplemental complaint may be filed, that an accounting may be had, that if possible a specific performance of the contract may be obtained, and that the rights and equities of both parties may be protected.